                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ALPACINO MCDANIELS,                                Case No. 19-cv-01408-HSG
                                   8                    Plaintiff,                          ORDER GRANTING IN PART AND
                                                                                            DENYING IN PART RESPONDENT’S
                                   9             v.                                         MOTION TO DISMISS PETITION
                                                                                            FOR WRIT OF HABEAS CORPUS AS
                                  10     JOSIE CASTELO,                                     UNEXHAUSTED; REQUIRING
                                                                                            PETITIONER TO MAKE ELECTION
                                  11                    Defendant.
                                                                                            Re: Dkt. No. 13
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Petitioner Alpacino McDaniels, an inmate at California Men’s Colony in San Luis Obispo,

                                  15   California, filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 challenging a

                                  16   conviction from Alameda County Superior Court. Pending before the Court is respondent’s

                                  17   motion to dismiss the petition for a writ of habeas corpus as unexhausted. Dkt. No. 13. Petitioner

                                  18   has not filed an opposition, and the deadline to do has since passed. However, on September 29,

                                  19   2019, petitioner mailed to the Court the California Supreme Court’s September 11, 2019 summary

                                  20   denial of his habeas petition. Dkt. No. 16. For the reasons set forth below, the Court GRANTS

                                  21   IN PART AND DENIES IN PART respondent’s motion to dismiss and requires petitioner to

                                  22   make an election.

                                  23                                            BACKGROUND

                                  24          Petitioner was found guilty by an Alameda County Superior Court jury of first degree

                                  25   murder and possession of a firearm by a felon. The jury also found true three firearm

                                  26   enhancements accompanying the murder count, including that petitioner personally and

                                  27   intentionally discharged a firearm causing death. The trial court sentenced petitioner to a total

                                  28   term of 50 years to life in prison, composed of a term of 25 years to life for the murder, a
                                   1   consecutive term of 25 years to life for the discharge of a firearm causing death, and a concurrent

                                   2   term of two years for the firearms possession offense. A twenty year term and a ten year term for

                                   3   the other two firearm enhancements were stayed. Dkt. No. 13-1 at 33-34.

                                   4            Petitioner appealed the conviction, and on April 17, 2018, the California Court of Appeal

                                   5   remanded the case to consider whether to strike the firearm enhancements and to correct errors in

                                   6   the calculation of custody credits and the abstract of judgment, but otherwise affirmed the

                                   7   judgment. Dkt. No. 13-1 at 33-60. On June 20, 2018, the California Supreme Court denied the

                                   8   petition for review. Dkt. No. 13-1 at 62.

                                   9            On September 20, 2018, petitioner filed a petition for a writ of habeas corpus in Alameda

                                  10   County Superior Court, Dkt. No. 13-1 at 64-452, which was denied on October 29, 2018, Dkt. No.

                                  11   13-2 at 3-27. On March 4, 2019, petitioner filed a petition for a writ of habeas corpus in the

                                  12   California Court of Appeal. Dkt. No. 13-2 at 29-410.
Northern District of California
 United States District Court




                                  13            On March 18, 2019, petitioner filed a petition for a writ of habeas corpus in this Court,

                                  14   which commenced the instant action. Dkt. No. 1. In his petition, petitioner acknowledged that not

                                  15   all his claims were exhausted and stated his intention to file a motion for a stay and abeyance. Id.

                                  16   at 12.

                                  17            On April 18, 2019, the Court found that the instant petition stated the following cognizable

                                  18   claims for federal habeas relief: (1) appellate counsel was ineffective; (2) the trial court erred by

                                  19   admitting tainted evidence; (3) the prosecution either failed to preserve, or failed to turn over,

                                  20   exculpatory evidence; (4) the trial court erred in allowing the video reenactment; (5) the

                                  21   prosecutor committed misconduct when he allowed false testimony at trial; (6) the trial court

                                  22   committed instructional error by failing to give the requested pinpoint instruction; (7) the

                                  23   prosecutor committed misconduct when he commented on petitioner’s failure to testify; and (8)

                                  24   the prosecutor’s closing argument constituted misconduct. Dkt. No. 11 at 2. The Court ordered

                                  25   respondent to show cause why the petition should not be granted. Id. The Court noted that

                                  26   petitioner had acknowledged that he had not exhausted all claims, but declined to sua sponte

                                  27   address the issue of exhaustion of state remedies because the Court could not determine from the

                                  28   record which claims had been exhausted. Id.
                                                                                          2
                                   1          On May 9, 2019, the California Court of Appeal denied the petition for a writ of habeas

                                   2   corpus. Dkt. No. 13-2 at 412-13.

                                   3          On June 10, 2019, petitioner submitted a petition for a writ of habeas corpus to the

                                   4   California Supreme Court, challenging his convictions and sentence on the following grounds:

                                   5   (1) appellate counsel was ineffective for failing to raise the claims raised in the petition; (2) the

                                   6   trial court erred in denying petitioner’s motion to exclude identification testimony; (3) the trial

                                   7   court erred in admitting video reenactment of the route the shooter walked because the video

                                   8   reenactment was irrelevant, misleading and confused the issue; (4) the prosecutor committed

                                   9   misconduct when he knowingly used false testimony; (5) the trial court erred when it denied

                                  10   petitioner’s request for a pinpoint jury instruction about suggestive identification procedures; (5)

                                  11   the prosecutor committed misconduct by commenting on petitioner’s silence during the

                                  12   prosecution’s rebuttal to the defense’s closing argument; and (6) the prosecutor’s rebuttal to the
Northern District of California
 United States District Court




                                  13   defense’s closing argument was improper under Griffin v. California, 380 U.S. 609 (1965). Dkt.

                                  14   No. 13-2 at 415-517.

                                  15          On July 17, 2019, respondent filed the instant motion to dismiss for failure to exhaust state

                                  16   remedies. Dkt. No. 13. As of this date, petitioner has not filed an opposition. Nor has he filed a

                                  17   motion to stay and abey this action. However, on September 29, 2019, petitioner filed with the

                                  18   Court the California Supreme Court’s September 11, 2019 summary denial of his habeas petition.

                                  19   Dkt. No. 16.

                                  20                                               DISCUSSION

                                  21          Respondent argues that the petition should be dismissed as unexhausted because only

                                  22   Claim No. 6 (instructional error when the trial court failed to give the requested pinpoint

                                  23   instruction) and Claim No. 8 (prosecutor’s closing argument constituted misconduct) are

                                  24   exhausted.1 Dkt. No. 13. Respondent acknowledges that Claim Nos. 1, 2, 4, 5 and 7 were

                                  25   presented to the California Supreme Court in the June 10, 2019 state habeas petition, but argues

                                  26   that the petition should be dismissed as a mixed petition because as of the date the motion to

                                  27
                                       1
                                  28    The numbers assigned to these claims refer to the numbers assigned in the Court’s April 18,
                                       2019 order to show cause.
                                                                                       3
                                   1   dismiss was filed, the California Supreme Court had not yet ruled on the state habeas petition.

                                   2   Respondent further argues that Claim No. 3 was not fairly presented to the California Supreme

                                   3   Court because it was omitted from the habeas petition filed with the California Supreme Court.

                                   4   Petitioner has not responded to the motion to dismiss, but presumably he contends that the motion

                                   5   should be denied because as of September 11, 2019, his state court remedies have been exhausted.

                                   6   Respondent did not responded to petitioner’s filing of the California Supreme Court’s September

                                   7   11, 2019 denial of petitioner’s state habeas petition.

                                   8   A.     Legal Standard

                                   9          Prisoners in state custody who wish to challenge collaterally in federal habeas proceedings

                                  10   either the fact or length of their confinement are first required to exhaust state judicial remedies,

                                  11   either on direct appeal or through collateral proceedings, by providing the highest state court

                                  12   available with a fair opportunity to rule on the merits of each and every claim they seek to raise in
Northern District of California
 United States District Court




                                  13   federal court. See 28 U.S.C. § 2254(b)–(c); Rose v. Lundy, 455 U.S. 509, 515-16 (1982). The

                                  14   state’s highest court must be given an opportunity to rule on the claims even if review is

                                  15   discretionary. See O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999) (petitioner must invoke “one

                                  16   complete round of the State’s established appellate review process.”). To comply with the fair

                                  17   presentation requirement, a claim must be raised at every level of appellate review; raising a claim

                                  18   for the first time on discretionary review to the state’s highest court is insufficient. Casey v.

                                  19   Moore, 386 F.3d 896, 918 (9th Cir. 2004) (holding that where petitioner only raised federal

                                  20   constitutional claim on appeal to the Washington State Supreme Court, claim not fairly presented).

                                  21          The exhaustion requirement is not jurisdictional, but rather a matter of comity. See

                                  22   Granberry v. Greer, 481 U.S. 129, 133–34 (1987). However, a district court may not grant the

                                  23   writ unless state court remedies are exhausted or exhaustion there is either “an absence of

                                  24   available state corrective process” or such process has been “rendered ineffective.” See 28 U.S.C.

                                  25   § 2254(b)(1)(A)–(B). A federal district court must dismiss a federal habeas petition containing

                                  26   any claim as to which state remedies have not been exhausted. Rhines v. Weber, 544 U.S. 269,

                                  27   273 (2005).

                                  28          The exhaustion requirement is satisfied only if a federal claim has been “fairly presented”
                                                                                          4
                                   1   to the state courts. Picard v. Connor, 404 U.S. 270, 275 (1971). To exhaust the factual basis for

                                   2   the claim, “the petitioner must only provide the state court with the operative facts, that is, ‘all of

                                   3   the facts necessary to give application to the constitutional principle upon which [the petitioner]

                                   4   relies.’” Davis v. Silva, 511 F.3d 1005, 1009 (9th Cir. 2008) (alteration in original). It is not

                                   5   sufficient to raise only the facts supporting the claim; rather, “the constitutional claim . . . inherent

                                   6   in those facts” must be brought to the attention of the state court. See Picard, 404 U.S. at 277.

                                   7   Furthermore, a petitioner does not exhaust all possible claims stemming from a common set of

                                   8   facts merely by raising one specific claim. See Gulbrandson v. Ryan, 738 F.3d 976, 993 (9th Cir.

                                   9   2013) (mere submission of a relevant affidavit to state court not sufficient to place that court on

                                  10   notice of all potential constitutional challenges stemming from that affidavit). Ordinarily a state

                                  11   prisoner does not fairly present a claim to a state court if that court must read beyond a petition or

                                  12   a brief (or a similar document) that does not alert it to the presence of a federal claim in order to
Northern District of California
 United States District Court




                                  13   find material that does so. Baldwin v. Reese, 541 U.S. 27, 30–34 (2004) (where state petitioner

                                  14   did not claim specifically in brief presented to state supreme court that appellate counsel’s

                                  15   performance violated federal law, claim was not fairly presented even though that court had the

                                  16   opportunity to read lower court opinions which could have shown the claim was cast in federal

                                  17   terms).

                                  18   B.        Analysis

                                  19             The following facts are undisputed. Claim No. 6 and Claim No. 8 are exhausted. The June

                                  20   10, 2019 state habeas petition filed with the California Supreme Court fairly presented Claim Nos.

                                  21   1, 2, 4, 5 and 7 to the California Supreme Court for the purposes of the exhaustion requirement set

                                  22   forth in 28 U.S.C. § 2254(b)–(c).

                                  23             The following two questions are before the Court. First, does the California Supreme

                                  24   Court’s September 11, 2019 denial of petitioner’s state habeas petition satisfy the exhaustion

                                  25   requirement with respect to Claim Nos. 1, 2, 4, 5 and 7? Second, has petitioner exhausted his state

                                  26   court remedies with respect to Claim No. 3?

                                  27             1.     Claim Nos. 1, 2, 4, 5 and 7

                                  28             The parties do not dispute that Petitioner’s June 10, 2019 state habeas petition fairly
                                                                                           5
                                   1   presented Claim Nos. 1, 2, 4, 5 and 7 to the California Supreme Court. The California Supreme

                                   2   Court’s denial of this petition on September 11, 2019 therefore exhausts petitioner’s state court

                                   3   remedies for Claim Nos. 1, 2, 4, 5 and 7. There is no requirement that a petitioner exhaust his

                                   4   state court remedies prior to filing. See, e.g., Pace v. DiGuglielmo, 544 U.S. 408, 416–17 (to

                                   5   avoid petition being time-barred due to slow state court proceedings, petitioner may file

                                   6   “protective” mixed petition in federal court and ask federal court to stay and abey the federal

                                   7   habeas proceedings until state remedies are exhausted) (citing Rhines v. Weber, 544 U.S. 269, 278

                                   8   (2005)).2 Accordingly, the Court DENIES respondent’s motion to dismiss Claim Nos. 1, 2, 4, 5

                                   9   and 7 as unexhausted.

                                  10          2.      Claim No. 3

                                  11          In Claim No. 3, petitioner alleges that the prosecution either failed to preserve, or failed to

                                  12   turn over, exculpatory evidence, specifically portable body recording devices / body cameras.
Northern District of California
 United States District Court




                                  13   Respondent argues that this claim was not “fairly presented” to either the state appellate court or

                                  14   the state supreme court because petitioner omitted the statement of the claim itself and supporting

                                  15   facts, and only presented the supporting law in the habeas petitions filed with the California Court

                                  16   of Appeal and the California Supreme Court. Dkt. No. 13 at 3 n.2. In petitioner’s state habeas

                                  17   petition filed with the Alameda County Superior Court, Claim No. 3 is presented in two pages.

                                  18   The first page identifies the claim, lists supporting facts, and lists four cases supporting the claim.

                                  19   The second page states as follows:

                                  20          If the defendant is entitled to relief only on a showing that the lost or destroyed evidence
                                              was material and exculpatory. California v. Trombetta (1984) 467 U.S. 479, 486, 104 S
                                  21          Ct. 2528
                                  22          Material, exculpatory evidence is evidence that might be expected to play a significant
                                              r[o]le in the suspect’s defense, it must possess an exculpatory value that was apparent
                                  23          before the evidence was destroyed or lost, and be of such a nature the defendant would be
                                              unable to obtain comparable evidence by other reasonably available means. California v.
                                  24          Trombetta, supra; Arizona v. Youngblood, supra; see also: People v. Frye (1988) 18 Ca.
                                              4th 894, 942.
                                  25          When the Trombetta-Youngblood standards are satisfied, the trial court should impose
                                  26
                                       2
                                  27    Given that the exhaustion requirement is not jurisdictional and is a matter of comity, no purpose
                                       would be served by granting a motion to dismiss for non-exhaustion on the grounds that the claims
                                  28   were unexhausted at the time a motion to dismiss was filed and requiring the prisoner to re-file the
                                       petition, creating the risk of the later petition being time-barred.
                                                                                            6
                                              appropriate sanctions based on prove[n] facts of each case. – People v. Medina (1990) 51
                                   1          Ca. 3d 870, 893; People v. Zamora (1980) 28 Ca 3d 88, 96. Sanctions include the
                                              exclusion of evidence or dismissal of case. See California v. Trombetta, supra. However,
                                   2          even if a federal due process violation is not shown, the trial court retains the discretion to
                                              impose the sanction of an adverse jury instruction. – People v. Huston (1989) 210 Ca 3d
                                   3          192, 215.
                                   4                                  See transcripts page 23-27; also, CT 245-282.
                                   5   Dkt. No. 13-1 at 431-33. The Alameda County Superior Court denied this claim as procedurally

                                   6   barred. Dkt. No. 13-2 at 45-46. When petitioner filed his subsequent habeas petitions with the

                                   7   California Court of Appeal and the California Supreme Court, he omitted the first page of Claim

                                   8   No. 3 and only filed the second page. Dkt. No. 13-2 at 66-67 (habeas petition filed with the

                                   9   California Court of Appeal); Dkt. No. 13-2 at 453-54 (habeas petition filed with the California

                                  10   Supreme Court). In denying the habeas petition on the merits in a reasoned decision, the

                                  11   California Court of Appeal noted that Claim No. 3 had been omitted from the petition. Dkt. No.

                                  12   13-2 at 412.
Northern District of California
 United States District Court




                                  13          Because it is difficult to ascertain the nature of Claim No. 3 from the second page alone

                                  14   and because the second page does not set forth the factual basis for the claim, the Court finds that

                                  15   petitioner failed to fairly present Claim No. 3 to the California Supreme Court as required by

                                  16   Section 2254(b)(1). As discussed supra, ordinarily a state prisoner does not fairly present a claim

                                  17   to a state court if that court must read beyond a petition or a brief (or a similar document) that does

                                  18   not alert it to the presence of a federal claim in order to find material that does so. Baldwin, 541

                                  19   U.S. at 30–34. The second page identifies the claim as one concerning either lost or destroyed

                                  20   evidence, but does not identify what evidence was lost or destroyed or how the evidence was

                                  21   either material or exculpatory. The California Supreme Court would need to read beyond the

                                  22   habeas petition to be aware of Claim No. 3 because it was not clear from the habeas petition and

                                  23   was identified as omitted from the petition by the California Court of Appeal. The California

                                  24   Supreme Court would have had to look to the habeas petition presented to the Alameda County

                                  25   Superior Court or the Alameda County Superior Court’s denial of the habeas petition to be aware

                                  26   of Claim No. 3.

                                  27          To the extent that petitioner might argue that the omission of the first page of Claim No. 3

                                  28   was inadvertent, inadvertence cannot excuse a prisoner from compliance with the exhaustion
                                                                                         7
                                   1   requirement. Moreover, while the failure to include the first page of Claim No. 3 in the habeas

                                   2   petition filed with the California Court of Appeal was arguably inadvertent, the California Court

                                   3   of Appeal made petitioner aware of this omission in its denial of his habeas petition, yet petitioner

                                   4   failed to correct this omission when submitting his habeas petition to the California Supreme

                                   5   Court.

                                   6            The Court finds that petitioner has not exhausted his state court remedies for Claim No 3.

                                   7   Cf. Galvan v. Alaska Dep’t of Corr., 397 F.3d 1198, 1201–02 (9th Cir. 2005) (inclusion of federal

                                   8   claim in brief to intermediate appellate court followed by omission of that claim in brief to state’s

                                   9   highest court supports inference that petitioner chose not to exhaust the federal claim in state’s

                                  10   highest court for strategic reason, e.g., to avoid confusing a state law claim with the generally less

                                  11   favorable federal authorities). Accordingly, the Court GRANTS respondent’s motion to dismiss

                                  12   Claim No. 3 as unexhausted.
Northern District of California
 United States District Court




                                  13   C.       Mixed Petition

                                  14            For the foregoing reasons, the Court finds that Claim No. 3 is unexhausted, but Claim Nos

                                  15   1, 2, 4, 5, 6, 7 and 8 are exhausted. The instant petition therefore is what is referred to as a

                                  16   “mixed” petition because it contains both exhausted and unexhausted claims. See Rhines, 544

                                  17   U.S. at 277. Federal courts are required to dismiss mixed petitions. See Rose, 455 U.S. at 510

                                  18   (every claim raised in federal habeas petition must be exhausted). Due to a critical one-year

                                  19   statute of limitations on the filing of federal habeas petitions under the Antiterrorism and Effective

                                  20   Death Penalty Act of 1996 (“AEDPA”), see 28 U.S.C. § 2244(d), the Court is reluctant to dismiss

                                  21   the mixed petition (and possibly cause a later-filed petition to be time-barred) without giving

                                  22   Petitioner the opportunity to elect whether to proceed with just his exhausted claims, or to try to

                                  23   exhaust the unexhausted claim before having this Court consider all his claims. Accordingly,

                                  24   instead of an outright dismissal of the action, the Court will allow Petitioner to choose whether he

                                  25   wants to: (1) dismiss the unexhausted claim and go forward in this action with only the exhausted

                                  26   claims, or (2) dismiss this action and return to state court to exhaust all claims before filing a new

                                  27   federal petition presenting all of his claims, or (3) file a motion for a stay of these proceedings

                                  28   while he exhausts his unexhausted claim in the California Supreme Court.
                                                                                          8
                                   1           Petitioner is cautioned that the options have risks which he should take into account in

                                   2   deciding which option to choose. If he chooses option (1) and goes forward with only his

                                   3   exhausted claims, he may face dismissal of any later-filed petition. See 28 U.S.C. § 2244(b). If he

                                   4   chooses option (2), dismissing this action and returning to state court to exhaust all claims before

                                   5   filing a new federal petition, his new federal petition might be rejected as time-barred. See 28

                                   6   U.S.C. § 2244(d). If he chooses option (3), he must file a motion in this court to obtain a stay and

                                   7   (if the motion is granted) then must act diligently to file in the California Supreme Court, to obtain

                                   8   a decision from the California Supreme Court on his unexhausted claim, and to return to this

                                   9   court. And under option (3), this action stalls: this Court will do nothing further to resolve the

                                  10   case while petitioner is diligently seeking relief in state court.

                                  11           If petitioner chooses to request a stay, he may seek a stay pursuant to either Rhines v.

                                  12   Weber, 544 U.S. 269, 277-78 (2005), or Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003). A
Northern District of California
 United States District Court




                                  13   petitioner seeking a stay pursuant to Rhines is required to show (1) “good cause” for his failure to

                                  14   exhaust his claims in state court; (2) that his unexhausted claims are not “plainly meritless”; and

                                  15   (3) that he has not engaged in “intentionally dilatory litigation tactics.” Rhines, 544 U.S. at 278.

                                  16   A petitioner seeking a stay pursuant to Kelly is not required to show good cause as under Rhines,

                                  17   but rather must show that the amendment of any newly exhausted claims back into the petition

                                  18   satisfies both Mayle v. Felix, 545 U.S. 644, 655 (2005), by sharing a “common core of operative

                                  19   facts” and Duncan v. Walker, 533 U.S. 167 (2001), by complying with the statute of limitations.

                                  20   King v. Ryan, 564 F.3d 1133, 1142-43 (9th Cir. 2009) (finding district court’s dismissal of

                                  21   unexhausted claims was improper because petitioner was not required to show good cause to avail

                                  22   himself of the Kelly three-part procedure but affirming dismissal as harmless because unexhausted

                                  23   claims did not relate back to claims in original petition that were fully exhausted at time of filing).

                                  24   “Pursuant to the Kelly procedure, (1) a petitioner amends his petition to delete any unexhausted

                                  25   claims; (2) the court stays and holds in abeyance the amended, fully exhausted petition, allowing

                                  26   the petitioner the opportunity to proceed to state court to exhaust the deleted claims; and (3) the

                                  27   petitioner later amends his petition and reattaches the newly exhausted claims to the original

                                  28   petition.” Id. at 1134 (citing Kelly, 315 F.3d at 1070-71).
                                                                                           9
                                   1           In discussing Rhines stays, the United States Supreme Court has cautioned district courts

                                   2   against being too liberal in allowing a stay because a stay works against several of the purposes of

                                   3   the AEDPA in that it “frustrates AEDPA’s objective of encouraging finality by allowing a

                                   4   petitioner to delay the resolution of the federal proceeding” and “undermines AEDPA’s goal of

                                   5   streamlining federal habeas proceedings by decreasing a petitioner’s incentive to exhaust all his

                                   6   claims in state court prior to filing his federal petition.” Rhines, 544 U.S. at 277. A stay and

                                   7   abeyance “is only appropriate when the district court determines there was good cause for the

                                   8   petitioner’s failure to exhaust his claims first in state court,” the claims are not meritless, and there

                                   9   are no intentionally dilatory litigation tactics by the petitioner. Id. at 277–78. Any stay must be

                                  10   limited in time to avoid indefinite delay. Id. Reasonable time limits would be 30 days to get to

                                  11   state court, as long as reasonably necessary in state court, and 30 days to get back to federal court

                                  12   after the final rejection of the claims by the state court. See id. at 278; Kelly, 315 F.3d at 1071. If
Northern District of California
 United States District Court




                                  13   Petitioner moves for a stay, he must show that he satisfies either the Rhines criteria or the

                                  14   King/Kelly requirements.

                                  15                                              CONCLUSION

                                  16           For the reasons stated above, the Court orders as follows.

                                  17           1.      The Court DENIES respondent’s motion to dismiss Claim Nos. 1, 2, 4, 5 and 7 as

                                  18   unexhausted, but GRANTS respondent’s motion to dismiss Claim No. 3 as unexhausted.

                                  19           2.       Within twenty-eight (28) days of the date of this order, Petitioner must file a

                                  20   notice with the Court in which he states whether he elects to: (1) dismiss the unexhausted claim

                                  21   and go forward in this action with only the remaining claims, or (2) dismiss this action and return

                                  22   to state court to exhaust all of his claims before returning to federal court to present all of his

                                  23   claims in a new petition, or (3) move for a stay of these proceedings while he exhausts his state

                                  24   court remedies for the unexhausted claim. If he chooses Option (1) or Option (2), his filing need

                                  25   not be a long document; it is sufficient if he files a one-page document entitled “Election By

                                  26   Petitioner” and states simply: “Petitioner elects to proceed under Option ___.” Petitioner would

                                  27   have to insert a number in place of the blank space to indicate which of the first two options he

                                  28   chooses. If he chooses Option (3), Petitioner must file within twenty-eight (28) days of this order,
                                                                                          10
                                   1   a motion for a stay in which he explains whether he is seeking a Rhines stay or a King/Kelly stay.

                                   2   If he seeks a Rhines stay, he must explain why he failed to exhaust his unexhausted claim in state

                                   3   court before presenting them to this court, and show that his claim is not meritless and that he is

                                   4   not intentionally delaying resolution of his constitutional claim. If he wants to file a motion under

                                   5   King/Kelly to amend his petition (to delete the unexhausted claim) and to stay this action while he

                                   6   exhausts state court remedies for the unexhausted claim, he must show that the amendment of any

                                   7   newly exhausted claims back into the petition would share a common core of operative facts and

                                   8   comply with AEDPA’s statute of limitations. If petitioner does not choose one of the three

                                   9   options or file a motion by the deadline, this action will proceed solely on the exhausted claims –

                                  10   Claim Nos. 1, 2, 4, 5, 6, 7 and 8.

                                  11          This order terminates Dkt. No. 13.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: 1/15/2020

                                  14                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        11
